DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 11, 14, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:
	Claim 4 sets forth the limitation “special steel”. It is noted that “special” is an overly subjective term. As such, the metes and bounds of the claim cannot be determined [MPEP 2173.05(b)(IV)]. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “
comprises”.
Regarding claim 5:
	Similarly, claim 5 sets forth the limitation “consists at least in part of”. This limitation is indefinite because “consists” is closed-ended yet “at least in part of” is open-ended. As such, the metes and bounds of the claim cannot be determined [MPEP 2111.03]. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “comprises”.
Regarding claim 11:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 1,000 containers … per hour”, and the claim also recites “at least 10,000 containers per hour” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of prosecution on the merits, examiner is interpreting claim 11 to recite the narrower range only. 
Regarding claim 14:
Claim 14 sets forth the limitation “wherein an edge of the gas lance is seamed outwards at the outlet opening”. This limitation makes no grammatical sense and appears to be a poor machine translation. Specifically, Mirriam-Webster defines “seamed” as “to join as if by sewing”. However, the claim uses the word “seamed” as an adverb to further describe the directionality “outwards”. As such, this limitation is indefinite. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein an edge of the gas lance is rounded outwards at the outlet opening”.
Regarding claim 15:
	Claim 15 sets forth the limitation “the axially larger part of the gas lance” in claim 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “[[the]] an axially larger part of the gas lance”.
Furthermore, claim 15 sets forth the limitation “wherein the end section is preferably held on the main section in a replaceable manner”. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the end section is 
Regarding claim 16:

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2:
	Claim 2 fails to further limit the subject matter of claim 1. Specifically, lines 6-8 of claim 1, from which claim 2 depends, sets forth all of the subject matter of claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2006/0172085) in view of Santo et al (US 2014/0158786).
Regarding claims 1-2:
	Kobayashi teaches a device (plasma treating apparatus) for coating containers (bottle, 28) [fig 1 & 0018-0020], comprising: a vacuum chamber (plasma-treating chamber, 10), a plasma generator (microwave oscillator) [fig 1 & 0018, 0021], and a gas lance (gas-feeding pipe, 32) with an outlet opening (feeds the treating gas), which, when in operation in the intended manner, protrudes into the container (bottle, 28) and serves to introduce a material (treating gas) which is to be deposited on the inner wall of the container (28), and serves as an antenna for the electromagnetic field orientation in 
	Kobayashi does not specifically teach the inside diameter of the gas lance in the region of the outlet opening is enlarged relative to the inside diameter in a main section of the gas lance, wherein the gas lance is widened in the region of the outlet opening in a trumpet or conical shape. 
	Santo teaches an inside diameter (diameter, D4) of the structure in the region of the outlet opening (larger exit portion, 420) is enlarged relative to the inside diameter (diameter, D4) in a main section of the structure (smaller entrance portion, 410), wherein the structure (20) is widened in the region of the outlet opening (420) in a trumpet or conical shape (see fig 4A-4C) [fig 4A-4C & 0029-0030]. 
	Kabayashi and Santo are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of Kobayashi with the opening structure of Santo to achieve uniform deposition without clogging the orifices [Santo – 0030].
Regarding claim 4:
	Kobayashi teaches the gas lance (gas-feeding pipe, 32) comprises steel (stainless steel particles) [fig 1 & 0038]. 
Regarding claim 6:
Modified Kobayashi does not specifically disclose “the gas lance exhibits at the outlet opening a diameter which is at least two times larger than the inside diameter of a main section of the gas lance” but teaches the diameters are a result-effective variable 
Regarding claim 11:
The claim limitations “which is configured as a mass coating device with a coating capacity of at least 10,000 containers per hour” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 12:
	Kobayashi teaches the plasma generator (microwave oscillator) is a microwave generator (microwave oscillator) [fig 1 & 0021].
Regarding claim 16:
	Kobayashi teaches the containers (28) are made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate (see list of plastics in 0040) [fig 1 & 0039-0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the containers are made from at least one of Polypropylene, Polyethylene, and Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Claims 3, 5, 7-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2006/0172085) in view of Santo et al (US 2014/0158786) as applied to claims 1-2, 4, 6, 11-12, and 16 above, and further in view of Koishi et al (US 2009/0120363).
The limitations of claims 1-2, 4, 6, 11-12, and 16 have been set forth above.
Regarding claim 3:
	Modified Kobayashi does not specifically teach the gas lance consists in the region of the outlet opening of another material than in the main section.
	Koishi teaches a gas lance (gas supply pipe, 9) consists in the region of the outlet opening of another material (channel extension member 11 composed of a non-metal tube) than in the main section (supply pipe main body, 10) [fig 4 & 0081].
Modified Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to consist of another material than in the main section in the region of the outlet opening, as in Koishi, to 
Regarding claim 5:
	Modified Kobayashi does not specifically teach the gas lance comprises Al2O3.
	Koishi teaches the gas lance (9) comprises Al2O3 (alumina) [fig 4 & 0084].
Modified Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to comprise Al2O3, as in Koishi, to increase the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].
Regarding claim 7:
	Modified Kobayashi teaches the widened part of the gas lance is the exit part (larger exit portion, 420) [Santo - fig 4A-4C & 0029-0030]
	Modified Kobayashi does not specifically teach the exit part of the gas lance is arranged in a mounting part, which is held on the main section of the gas lance in a replaceable manner.
	Koishi teaches an exit part of the gas lance (channel extension member, 11) is arranged in a mounting part (connection member, 12), which is held on the main section of the gas lance (supply pipe main body, 10) in a replaceable manner [fig 4 & 0081-0082].
Modified Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the 
Regarding claims 8-10:
	Modified Kobayashi teaches the mounting part (connection member, 12) comprises a sleeve (tube coupling portion, 12a), which engages around the main section (supply pipe main body, 10) and secures the mounting part (12) on the main section (10) [Koishi – fig 4 & 0081-0082]; wherein the inside diameter of the mounting part (connection member, 12), at its end (at 12a) facing the main section of the gas lance (10), corresponds to the inside diameter of the main section of the gas lance (10) [Koishi - fig 4 & 0081-0082]; wherein the orientation of the inner wall of the mounting part (inner wall of 12 is vertical) is flush with the inner wall of the main section of the gas lance (vertical plane may be flush with inner wall of 10) at their mutually facing ends (see fig 4) [Koishi - fig 4 & 0081-0082].
Regarding claims 13-14:
	Modified Kobayashi does not specifically teach an end edge of the gas lance is rounded at the outlet opening. 
	Koishi teaches an end edge of the gas lance (9) is rounded (it is noted that all corners are rounded to some degree) at the outlet opening (opening of 11) [fig 4 & 0081-0082].
Modified Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the 
Regarding claim 15:
	Modified Kobayashi does not specifically teach the gas lance is configured as multi-part, wherein an end section comprises the outlet opening and a main section forms an axially larger part of the gas lance, wherein the end section is held on the main section in a replaceable manner.
	Koishi teaches a gas lance (9) is configured as multi-part (10/11/12), wherein an end section (11) comprises the outlet opening (see fig 4) and a main section (supply pipe main body, 10) forms an axially larger part of the gas lance (along y-axis), wherein the end section (11) is held on the main section (10) in a replaceable manner (see fig 4) [fig 4 & 0081-0082].
Modified Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to be configured as multi-part, as in Koishi, to allow for increase in the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota (JP 2004-296553) teaches rounding edges to prevent arcing in plasma processing apparatuses [page 3]. McMillin et al (US 6,013,155) teaches rounded edges [fig 12a-12b]. Felts (US 6,180,191) and Kobayashi et al (US 2006/0289401) teach a gas lance [fig 2 and 10, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718